Citation Nr: 0933842	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
sprain, also claimed as a right ankle injury with a fractured 
heel.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied service connection for a right knee condition; the 
Veteran listed this issue in his February 2004 Notice of 
Disagreement, but the claim was later granted in December 
2004.  Consequently, that issue is not before the Board.

The Board notes that the RO certified to the Board the issue 
of entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has 
recharacterized the claim to include a broader psychiatric 
disorder.

Additionally, the Board is aware that the March 2005 
Substantive Appeal contains no specific references to the 
right ankle claim.  This issue was, however, later included 
in an August 2006 Supplemental Statement of the Case, a 
November 2006 RO certification worksheet, and a July 2009 
Written Brief Presentation from the Veteran's representative.  
Accordingly, the issue is deemed to be on appeal.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).

In reviewing the claims file, the Board notes that, in 
October 2002, the RO informed the Veteran of a decision of 
the Fayetteville, North Carolina VA Medical Center (VAMC) 
denying his claim for a clothing allowance.  The Veteran's 
Notice of Disagreement with this denial was received by the 
RO in November 2002.  In January 2003, after notifying the 
Veteran that the initial decision came from the Fayetteville 
VAMC, the RO forwarded the Notice of Disagreement to the 
Fayetteville VAMC.  The claims file contains no reference to 
any additional action on this matter.  Consequently, the 
Board refers this matter to the RO for any appropriate 
follow-up inquiry and action.

In his March 2005 Substantive Appeal, the Veteran requested a 
Travel Board hearing.  He withdrew this request in February 
2009, however.  38 C.F.R. § 20.704(e) (2008).

The reopened claim for service connection for a right ankle 
sprain, as well as the claim for service connection for a 
psychiatric disorder, to include PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not first 
manifest in service or within one year thereafter and has not 
been shown to be etiologically related to service.

2.  The Veteran's initial claim for service connection for 
residuals of strain of the right ankle was denied in an 
unappealed May 1971 rating decision; evidence since that 
decision tends to establish an in-service disability and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for service connection for a 
right ankle sprain, also claimed as a right ankle injury with 
a fractured heel.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing the existence of a 
present disability, in-service incurrence or aggravation of a 
disease or injury, and a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological diseases as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A March 1970 audiological evaluation revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

No audiometric testing was conducted in conjunction with the 
separation examination conducted in April 1971.

Subsequent to service, VA audiological reports from June 2002 
and February 2004 revealed multiple pure tone thresholds in 
excess of 40 decibels, confirming a bilateral hearing loss 
disability under 38 C.F.R. § 3.385.  Neither report, however, 
contains any commentary as to the etiology of this disorder.

In December 2004, the Veteran underwent a VA audiological 
examination, with an examiner who reviewed his claims file.  
This examination confirmed a bilateral hearing loss 
disability under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
35
50
55
LEFT
30
25
60
60
65

The examiner commented that a review of the claims folder 
revealed no evidence of hearing loss while the Veteran was on 
active duty and that no audiometric results could be 
identified prior to those obtained in 2002.  Moreover, the 
degree and configuration of the Veteran's thresholds were not 
particularly consistent with the degree and configuration 
associated with noise-induced hearing loss.  Specifically, 
the low- and mid-frequency hearing was poorer than would be 
expected from noise exposure alone, and the high frequency 
hearing did not demonstrate the characteristic notching found 
with noise-induced hearing loss.  Therefore, the examiner 
rendered the opinion that it was "less likely that current 
hearing loss is associated with noise exposure during 
military service."  

In this case, the only evidence supporting the Veteran's 
claim consists of his own lay statements.  Notably, in his 
March 2005 Substantive Appeal, the Veteran asserted that his 
hearing loss resulted from noise exposure - specifically loud 
gunfire and explosions -- without any hearing protection 
during service.

While the Veteran is competent to testify that he has 
experienced diminished hearing since noise exposure in 
service, he has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis of a hearing loss disability, defined for VA 
purposes in 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Rather, the only opinion of 
record by a competent professional, with such training and 
expertise, as to the onset of a diagnosis and its etiology is 
that of the December 2004 VA examiner.  This opinion was 
based upon a claims file review.  The Board finds this 
opinion to constitute the most probative evidence of record, 
and, as the examiner noted no findings of hearing loss until 
2002 and opined that it was not likely that current hearing 
loss was associated with noise exposure during military 
service, this opinion weighs heavily against the Veteran's 
claim.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered, along with other 
factors, in the analysis of a service connection claim).  

The preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral hearing loss, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
sprain

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
New and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a right ankle disability, then characterized 
as residuals of strain in the right ankle, was denied in a 
May 1971 rating decision on the basis that, while the Veteran 
sustained a severe sprain of the right ankle in October 1970 
and was treated with a short leg cast, his extremities were 
normal at discharge from service.  At that time, there was no 
post-service medical evidence of record.

The Veteran was notified of this rating decision in a June 
1971 letter but did not respond within the following year.  
The Board therefore finds that the May 1971 rating decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

Upon reviewing the evidence added to the claims file since 
the May 1971 rating decision, the Board observes that the 
Veteran's in-service right ankle injury was noted in the 
report of a December 2004 VA orthopedic examination.  This 
examination largely addressed the Veteran's claimed right 
knee disability, for which service connection has since been 
established.  In discussing the right knee disability, 
however, the examiner also described the Veteran's history of 
a right ankle strain in October 1970.  In addressing the 
relationship between the Veteran's degenerative joint disease 
of the right knee and his service as a paratrooper, the 
examiner further noted the following:

[The Veteran] had sprain of the right 
ankle in the service medical record.  
Although he had no record or right knee 
sprain or strain.  However, he was a 
paratrooper.  The jumping impact would 
have some effect on the ankle and the 
knee especially that he had ankle 
condition during the service.  So the 
examination reveals that here.

The wording of this portion of the VA examination is not 
clear.  Given that the examination largely addressed the 
claimed right knee disability, the Board cannot ascertain 
with certainty whether the examiner meant that the 
examination revealed both current right knee and right ankle 
conditions, or only a right knee condition.  At a minimum, 
however, the examiner did indicate that the Veteran had an 
"ankle condition during the service." Particularly in light 
of his documented in-service right ankle injury and 
treatment, the Board finds that this statement raises a 
reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that the criteria for reopening 
the Veteran's previously denied claim under 38 C.F.R. 
§ 3.156(a) have been met.  The claim will now be considered 
on its merits.  For reasons described below, however, the 
Board finds that additional evidentiary development and 
adjudication is needed before the Board can render a final 
decision on this claim.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Preliminarily, the Board notes that the reopened claim for 
service connection for a right ankle sprain is being remanded 
and will undergo additional evidentiary development.  
Accordingly, the only claim addressed in this section is the 
claim for service connection for bilateral hearing loss.

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2003 and 
April 2005.  Also, in March 2006, the Veteran was notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This claim was most recently adjudicated in an 
August 2006 Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim.  The Veteran's relevant in-service and private 
treatment records have been obtained.  As to VA treatment, 
the Board is aware that the Veteran reported in a statement 
received by the RO in September 2006 that he was continuing 
to receive medical treatment at the Fayetteville VAMC for all 
of his conditions on appeal.  Records from this facility 
dated through June 2006 were obtained by the RO in August 
2006, however, and the Veteran has not specified treatment 
for bilateral hearing loss subsequent to that date.  As such, 
the Board is satisfied that all records of reported VA 
treatment for bilateral hearing loss have been obtained.  
Additionally, a VA inquiry with the Social Security 
Administration in April 2005 revealed that there was no data 
of the Veteran under Titles II and XVI, concerning disability 
benefits.  Finally, he was afforded a VA audiological 
examination in December 2004.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence has been received to reopen a claim 
for service connection for a right ankle sprain, also claimed 
as a right ankle injury with a fractured heel; to that extent 
only, the appeal is granted.


REMAND

As noted above, the service treatment records confirm a right 
ankle sprain and casting from 1970, and the October 2004 VA 
orthopedic examination report indicates an in-service "ankle 
condition" and appears to suggest current findings.  As that 
VA examination largely concerned the right knee disability 
and the report contains no specific diagnosis of a right 
ankle disability, the Board finds that a VA examination 
addressing the nature and etiology of any current right ankle 
disability is "necessary" prior to further Board action on 
this claim.  38 U.S.C.A. § 5103A(d).


As to the PTSD claim, the Board has considered the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
and has concluded that it is applicable here.  In Clemons, 
the Veteran specifically requested service connection for 
PTSD; the Board narrowly construed the claim and denied 
service connection for PTSD based on the absence of a current 
diagnosis, but the medical record also included diagnoses of 
an anxiety disorder and a schizoid disorder.  The Court, in 
vacating the Board's decision, pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  In this case, while the claim 
has been adjudicated by the RO and certified to the Board as 
a claim for service connection for PTSD, the Veteran has also 
been diagnosed with other psychiatric disorders, including an 
adjustment disorder in October 1996, depression in December 
1999, and panic disorder without agoraphobia and pain 
disorder in October 2001.  Under Clemons, these other 
diagnoses are to be considered as part of the underlying 
claim.  To date, however, the RO has not adjudicated this 
claim so broadly as to incorporate psychiatric diagnoses 
other than PTSD.  The RO has also not provided adequate 
notification addressing what is needed for a claim 
incorporating such diagnoses.  This is significant because 
the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f), differ from the provisions addressing other 
service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Corrective notification action, as well as further 
adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9.

The RO's November 2006 formal finding of a lack of 
information required to verify stressors in connection with 
the PTSD claim also is of concern.  As indicated in a May 
2002 private medical record; lay statements from March and 
September of 2003; and VA social work records from January 
2004 and March 2005; the Veteran has indicated that his unit 
sustained attacks and enemy fire, and he has suggested his 
participation in combat.  Further efforts should be made to 
ascertain exact dates and locations of those attacks, and, at 
a minimum, the records of the Veteran's unit from his dates 
of Vietnam service (May 1970 to May 1971) should be obtained 
and added to the record.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002) (in reporting stressors, a veteran is 
not required to corroborate "every detail," such as his 
proximity to and participation in attacks; rather, the fact 
that he was stationed with a unit present during such attacks 
"would strongly suggest" exposure).  

Additionally, several VA and private treatment records, 
notably a January 2004 VA social work record, have linked the 
Veteran's current symptoms to in-service trauma.  A VA 
examination is thus needed to ascertain whether any current 
psychiatric diagnoses are etiologically related to service.  
This examination should also address the etiology of PTSD, in 
the event that one or more reported in-service stressors can 
be corroborated.

In regard to both claims, in a statement received by the RO 
in September 2006, the Veteran reported current treatment for 
right ankle sprain and PTSD at the Fayetteville VAMC, 
including weekly visits with a psychiatrist.  The most recent 
treatment reports of record from this facility date from June 
2006.  Accordingly, updated records should be added to the 
claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal, now characterized as 
entitlement to service connection for a 
right ankle sprain and for a psychiatric 
disorder, to include PTSD.  This letter 
must inform the Veteran of the 
information and evidence necessary to 
substantiate the claims, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

Specifically, the Veteran should again be 
given a PTSD questionnaire, and he should 
be requested to provide exact dates, 
locations, and other relevant 
circumstances regarding the claimed 
attacks on his unit.

2.  The Fayetteville VAMC should be 
contacted, and all records of medical and 
mental health treatment since June 2006 
should be requested.  All records 
received from this facility must be added 
to the claims file.  If no additional 
records are received, documentation to 
that effect must be added to the claims 
file.

3.  Based on any new information provided 
by the Veteran, the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
should be contacted and requested to: (1) 
make efforts to corroborate both claimed 
combat participation and any reported 
stressors for which he has provided 
sufficient specific information, and (2) 
furnish the records of his unit for the 
period from May 1970 to May 1971.  All 
documentation received from the JSRRC 
must be added to the claims file.

4.  Based on the evidence received from 
JSRRC, a specific determination should be 
made as to whether the Veteran either 
participated in combat with the enemy in 
service or had a corroborated in-service 
stressor.  This determination should be 
addressed in a report, and this report 
must be added to the claims file.

5.  After the determination in paragraph 
4 is made, the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric diagnoses.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file, especially the stressor 
report noted in paragraph 4, in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
multi-axial diagnosis should be rendered.  
For each psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  If, 
and only if, either participation in 
combat with the enemy or a corroborated 
in-service stressor is documented in the 
record, the examiner should additionally 
provide an opinion as to whether current 
PTSD, if diagnosed, is attributable to 
(an) in-service stressful event(s).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  The Veteran should also be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
ankle disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right ankle disorder.  If no current 
disorder is shown upon examination, the 
examiner should so state.  If a diagnosis 
is made, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service and, specifically, to his October 
1970 strain injury.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  Then, the claims for service 
connection for a right ankle sprain and a 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination of either claim remains 
unfavorable, a Supplemental Statement of 
the Case should be given to the Veteran 
and his representative.  This 
Supplemental Statement of the Case must 
38 C.F.R. §§ 3.303, 3.307, and 3.309.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


